Citation Nr: 1422135	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-30 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for residuals of a left knee injury.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a left foot disability.

5.  Entitlement to service connection for a psychiatric disability, other than posttraumatic stress disorder (PTSD), to include sleep deprivation.

6.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a left ankle and leg disability.

7.  Entitlement to service connection for a left ankle and leg disability.

8.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for residuals of a head injury, headaches.  

9.  Entitlement to service connection for residuals of a head injury, to include manifestations of headaches.  

10.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a right hand disability.

11.  Entitlement to service connection for a right hand disability.

12.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a right knee disability.

13.  Entitlement to service connection for a right knee disability.

14.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to January 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire. 

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ) in November 2012.  A transcript of the hearing is associated with the claims file.  

The issues of entitlement to service connection for foot fungus and for a gallbladder disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

In addition, in August 2008 the RO provided notice regarding the issues of service connection for hypertension, dyslipidemia, coronary artery disease, and diabetes mellitus, which had each been addressed in a nonservice connected pension claim.  It is unclear whether the Veteran intends to claim these issues, and they are referred for appropriate action as necessary.  

The issue(s) of entitlement to service connection for residuals of a left knee injury, a cervical spine disability, a lumbar spine disability, a left foot disability, a psychiatric disability, other than PTSD, a left ankle and leg disability, residuals of a head injury, to include manifestations of headaches, a right hand disability, a right knee disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran did not perfect an appeal of a May 2006 rating decision which denied service connection for the claimed left ankle disability; residuals of a head injury, headaches disability; right hand disability; and, right knee disability.

2.  Evidence received since the May 2006 rating decision, including an October 2009 hearing before a Decision Review Officer, a November 2012 hearing before the Board, and a December 2008 VA examination relates to the previously unestablished element of whether the Veteran has a left ankle disability that was incurred in or caused by service.  

3.  Evidence received since the May 2006 rating decision, including an October 2009 hearing before a Decision Review Officer, a November 2012 hearing before the Board, and treatment records, relates to the previously unestablished element of whether the Veteran has headache as residuals of a head injury that was incurred in or caused by service

4.  Evidence received since the May 2006 rating decision, including an October 2009 hearing before a Decision Review Officer, a November 2012 hearing before the Board, and treatment records, relates to the previously unestablished element of whether the Veteran has a right hand disability that was incurred in or caused by service

5.  Evidence received since the May 2006 rating decision, including an October 2009 hearing before a Decision Review Officer, a November 2012 hearing before the Board, and treatment records, relates to the previously unestablished element of whether the Veteran has a right knee disability that was incurred in or caused by service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the May 2006 rating decision to reopen this claim of service connection for a left ankle condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  New and material evidence has been received since the May 2006 rating decision to reopen this claim of service connection for residuals of a head injury, headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  New and material evidence has been received since the May 2006 rating decision to reopen this claim of service connection for a right hand disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 

4.  New and material evidence has been received since the May 2006 rating decision to reopen this claim of service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's application to reopen claims of entitlement to service connection for a left ankle disability, residuals of a head injury, headaches disability, a right hand disability and a right knee disability, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issues on appeal given the favorable nature of the Board's decision regarding reopening the claims of entitlement discussed above.

New and Material Evidence

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  38 U.S.C.A. §§ 5108, 7105.

A left ankle (claimed as left leg) condition was also denied because there was no permanent residual or chronic disability subject to service connection shown by the service medical records or demonstrated by evidence following service.  The May 2006 decision denied entitlement to service connection because there was no evidence of record showing that the Veteran had headaches, and there was no indication that any such headaches were related to one in-service treatment for headaches.  The May 2006 decision denied entitlement to service connection for a right hand disability because there was no evidence the claimed condition existed.  A right knee condition was denied because there was no permanent residual or chronic disability subject to service connection shown by the service medical records or demonstrated by evidence following service.  

Here, evidence received since includes a December 2008 VA examination to include descriptions of his left ankle symptoms, and the Veteran's reported continuing experiences with headaches, and treatment records regarding his right hand and right knee symptomatology.

As such, evidence received since the May 2006 denial based on lack of evidence of a current disability and a nexus to service, includes medical records and lay evidence indicating that there are current left ankle, headache, right hand, and right knee disabilities.  As such, newly submitted evidence combined with VA assistance raises a reasonable possibility of substantiating the claims, they are reopened.  38 C.F.R. § 3.156(a).


ORDER

The claim for service connection for a left ankle disability is reopened.  

The claim for service connection for residuals of a head injury, headaches is reopened. 

The claim for service connection for a right hand disability is reopened.

The claim for service connection for a right knee disability is reopened.



REMAND

Left Knee

The Veteran reported that his drill sergeant kicked his knee, and he sought treatment from sick bay, although he told them that he had fallen on his knee.  The Veteran indicated that he was placed on light duty, and has since experienced continued knee pain.  He reported that his knee regularly gives way.  

Left foot, ankle and leg 

Service treatment records show that in November 1972 the Veteran twisted his left foot and ankle, and the impression was of strain with some edema.  In November 1973 the Veteran experienced left instep pain when a surfboard hit his foot, causing extreme tenderness.  The impression was of a bruise.  In May 1974 there was trauma to the left ankle.  At that time, the Veteran reported that he had caught his ankle in his locker.  In June 1974 the Veteran indicated that he experienced soreness of the left outer ankle, and had received trauma to the area two months earlier.  There was slight swelling.  The Veteran indicated that his left ankle gave out on him occasionally.  He had hit his left ankle with a surfboard.  Impression was of trauma to the muscles and nerves in his ankle.  

In a December 2008 VA examination the Veteran reported experiencing constant foot pain, as well as stiffness and fatigue of the foot.  There was additional limitation of motion of the left ankle joint following repetitive use, manifested by pain, fatigue, weakness, lack of endurance, and incoordination, with incoordination having the major functional impact.  Examination did not reveal signs of abnormal weight bearing, callosities, or unusual shoe wear pattern.  A January 2009 addendum opinion indicated that there were limited medical records available for review.

The Veteran has reported that he experienced weakness of his left ankle and foot, and was unable to rotate them.  
Cervical and Lumbar Spine

At his hearing, the Veteran contended that he injured his neck and back in a motor vehicle accident.  At has also indicated that he injured his neck when he was hit in the face with the butt of a gun.  

Service treatment records show that in February 1975 the Veteran experienced low back pain from straining.  In October 1975 he was in an automobile accident, and experienced neck trauma, headaches and dizziness.  His neck was mildly tender, along with the upper thoracic spine.  X-ray was normal.  Impression was of muscular neck pull.  Treatment included a cervical collar and Vicodin.  

Private treatment records from Orthopedic Professional Associates indicate that the Veteran had cervical disc disease.  

At a December 2008 VA examination for the low back and neck, the Veteran reported that he injured his low back falling from a helicopter, and that he experienced constant low back pain, as well as stiffness and numbness.  Regarding his neck injury, he reported that it was secondary to facial trauma in1972, and that he experienced pain, stiffness and numbness.  X-ray of the lumbar spine was normal; however, X-ray of the cervical spine showed C5-6 retrolisthesis and disc space narrowing.  

A negative nexus opinion was provided, with an explanation that the Veteran experienced an in-service muscular injury, but was presently diagnosed with a skeletal diagnosis.  The examiner reasoned that it would be mere speculation to provide an opinion regarding the low back pain, because the examination showed normal range of motion, but pain was evident and may or may not be attributed to the motor vehicle accident in 1976.  

A January 2009 addendum opinion indicated that there were limited medical records available for review, and that these contained minimal information regarding treatment received for the claimed back and neck conditions.  

A psychiatric disorder, other than PTSD

The Veteran has reported that he was involved in a helicopter-related incident in 1973.  The Veteran has been diagnosed as having a psychiatric condition to include anxiety disorder.  He indicates that he is currently treated by R. Seals.  

Residuals of a head injury, manifested as headaches

The Veteran has reported that while in service he was hit in the face with the butt of a M-14, such that he bled, lost consciousness and had to be carried to sick bay.  He reports that he has experienced headaches since this incident.  In addition, he experienced a motor vehicle accident in service, at which time he reported experiencing headaches.  The Veteran has indicated that he currently suffers from headaches, and that a Dr. Ionta told him that his in-service incident would stay with him.

Right Hand

At his RO hearing, the Veteran had a visible scar of his hand, and reported having undergone three operations.  Service treatment records show that in June 1972 he reported that he had dislocated his finger a year earlier.

Right knee

The Veteran reported that in December 1972 he injured his right knee when he fell in Kaneohe, Hawaii.  The Veteran reported that he currently experiences clicking, pain and popping in his knee, and has to wear a brace.  

Service treatment records show that on December 1, 1972 he reported experiencing right knee pain with weight bearing.  There was no lateral instability or effusion, but there was a positive McMurray's sign.  He was treated for a possible torn medial meniscus.  Later that month the Veteran indicated that he experienced pain and a feeling of impending collapse in his knees, but no swelling, history of trauma or laxity.  The examiner indicated that there was no effusion, or lateral instability.  There was pain with the medial aspect of the right knee that increased with flexion.  X-rays were normal, and impression was to rule out the torn medial meniscus.

At his Board hearing the Veteran reported that his knee gives out on him regularly.

TDIU

The Veteran has not worked since approximately 2007.  A March 2011 VA examination referenced the Veteran's receipt of social security disability insurance.  In any event, the claim of entitlement to a TDIU is intertwined with the issues on appeal.

All issues 

It appears that the record is not complete.  The Veteran has indicated that he was treated in service at Tripler Army Hospital, the Marshfield Medical Building, and Chessler Army Hospital.  He has also indicated that he has received VA treatment from Brockton, South Weymouth, Bedford, and Manchester.  Although the records from Manchester VA have been associated with the claim, the other VA records should be specifically requested.  In addition, the Veteran has indicated that he received private treatment from Jordan Hospital in Plymouth.  He has also indicated that a possible nexus was provided for the residuals of his head injury by a Dr. Ionta. 

In addition, in his October 2009 hearing before a Decision Review Officer, the Veteran indicated that he was in receipt of social security disability benefits.  As such, social security disability records should be requested and associated with the record.

Finally, in light of the discussion of each of the claimed disabilities above, the Board would find VA examination(s) with opinions as to the nature and etiology of each claimed disability to be helpful.  

Accordingly, the case is REMANDED for the following action:

1.  Request and associate with the records all available service treatment records from Tripler Army Hospital, the Marshfield Medical Building, and Chessler Army Hospital.

2.  Request and associate with the record all available outstanding VA treatment records, to include those from Brockton, South Weymouth, Bedford, and Manchester.

3.  With any necessary assistance form the Veteran, request and associate with the record the private treatment records from Jordan Hospital in Plymouth.  Also, clarify the source of records from Dr. Ionta, and request these.  

4.  Request all Social Security disability records, and associate them with the claims folder.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that were not obtained; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action that will be taken with respect to the claims.  The claimant must then be given an opportunity to respond.

5.  Following receipt of all available records, schedule the Veteran for VA examination(s) to determine the nature and etiology for the following:  (1) a left knee disability; (2) a cervical spine disability; (3) a lumbar spine disability; (4) a left foot disability; (5) a left ankle or leg disability; (6) residuals of a head injury disability, manifested by headaches; (7) a right hand disability; and (8) a right knee disability.  

Provide the claims folder to the examiner.  Any and all indicated studies and tests deemed necessary by the examiner should be accomplished.  The examiner should specifically address whether it is at least as likely as not that any diagnosed left knee, cervical spine, lumbar spine, left foot, left ankle and/or leg, residuals of a head injury manifested as headaches, right hand, or right knee disability is related to service.

All opinions should be supported by a rationale, and a discussion of the facts and medical principles involved.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case. 

6.  Following receipt of all available records, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any diagnosed psychiatric disability, other than PTSD, to include sleep deprivation.  Provide the claims folder to the examiner.  Any and all indicated studies and tests deemed necessary by the examiner should be accomplished.  The examiner should specifically address whether it is at least as likely as not that any diagnosed psychiatric disability, other than PTSD is related to service.

All opinions should be supported by a rationale, and a discussion of the facts and medical principles involved.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case. 

7.  After conducting any indicated additional development, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


